 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 841 
In the House of Representatives, U. S.,

December 20, 2012
 
RESOLUTION 
Providing for consideration of the Senate amendment to the joint resolution (H.J. Res. 66) approving the renewal of import restrictions contained in the Burmese Freedom and Democracy Act of 2003, and providing for consideration of the bill (H.R. 6684) to provide for spending reduction. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the joint resolution (H.J. Res. 66) approving the renewal of import restrictions contained in the Burmese Freedom and Democracy Act of 2003, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Ways and Means or his designee that the House concur in the Senate amendment with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6684) to provide for spending reduction. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and Minority Leader or their respective designees; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
